Citation Nr: 1104323	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-22 144	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral foot 
disabilities, claimed as residuals of injury.

3.  Entitlement to a disability rating in excess of 30 percent 
for right hand neuropathy with scarring.

4.  Entitlement to service connection for right lateral 
epicondylitis.

5.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1997 to October 
2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO decision of August 2007.  It was previously 
before the Board in August 2010 when it was remanded for the 
purpose of providing the Veteran with a hearing before a Veterans 
Law Judge.  However, in a September 2010 communication, the 
Veteran clarified that he no longer desires a hearing on appeal.  
His request is thus considered to have been withdrawn.  38 C.F.R. 
§ 20.702(e).  His claim will thus be adjudicated without further 
delay based upon all the evidence presently of record.

The issues of entitlement to a disability rating in excess of 
30 percent for right hand neuropathy with scarring, entitlement 
to service connection for right lateral epicondylitis, and 
entitlement to service connection for PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability, 
under governing regulation.

2.  No injury to the Veteran's feet is reflected in his service 
records.

3.  No nexus is shown between the Veteran's current foot 
disabilities of plantar fasciitis and pes cavus and his service 
or any event therein.
CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss must be denied.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for bilateral foot disabilities is not 
warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  First, proper notice must be provided to a claimant 
before the initial VA decision on a claim for benefits and must:  
(1) inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The VA is also 
required to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Review of the claims file shows that 
the Veteran was informed of these elements with regard to his 
claims in a letter of April 2007 prior to the initial 
adjudication of his claims.    

VA medical records and VA examination reports have been obtained 
and reviewed in support of the Veteran's claims.  The Veteran and 
his representative have presented written statements in support 
of his claims.  All relevant records and contentions have been 
carefully reviewed.  The Board therefore concludes that the VA's 
duties to notify and assist have been met with regard to the 
matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the nervous 
system or arthritis becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the veteran's 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.




      Bilateral hearing loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 200, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to disease or injury in service, service connection 
requires competent medical evidence of a current related 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, the Veteran's service treatment records contain 
several reports of audiological testing, specifically conducted 
because the Veteran was deemed to have been routinely exposed to 
hazardous noise.  According to these reports, the veteran was 
issued hand-formed earplugs for personal hearing protection on 
the job.  His hearing acuity was within normal limits upon each 
test conducted.  Several instances of clogged or muffled ears 
associated with upper respiratory infections are reflected in his 
service treatment records, as well.

Although the Veteran filed a claim for VA compensation related to 
his right hand injury in November 2000, he did not complain of 
hearing loss at that time.  During the December 2000 VA general 
medical examination, he did not complain of hearing loss either.  
The Veteran underwent a VA audiological evaluation in connection 
with the instant claim in June 2007.  His hearing acuity and 
speech recognition were within normal limits with pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
30
LEFT
15
10
15
20
20

The average pure tone threshold in the right ear was 18.75 
decibels, and the average in the left ear was 16.25 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  The 
audiologist commented that the Veteran had a non-disabling 
hearing loss, manifested by mild high frequency hearing loss in 
both ears.  No follow-up care was indicated.

The Veteran's VA claims file was provided to a VA audiological 
examiner in August 2007.  The examiner clarified the Veteran's 
diagnoses as reflecting normal to moderate sensorineural hearing 
loss in the right ear which does not meet the disability criteria 
set forth in the VA regulations and normal hearing in the left 
ear.  

Given the definition of hearing loss disability set forth in 
38 C.F.R. § 3.385, the Board is required to deny the Veteran's 
claim on the basis that he does not have a current hearing loss 
disability, as defined by VA regulation.  Additionally, we note 
that he does not require regular audiologic evaluation or care 
and he does not require hearing aids.  Absent a current 
disability, a grant of service connection would be inappropriate.  
The benefit sought must be denied.  

The Veteran contends that his hearing acuity is impaired to the 
point where he has difficulty hearing his wife's and his 
children's voices, and sometimes misinterprets what is said to 
him at work and at home.  He argues that the VA definition of 
hearing loss disability does not reflect his real life situation, 
and requests that his claim be given consideration on an extra-
schedular basis.  Although the Board is sympathetic to the 
Veteran's difficulty hearing, we are bound by the laws and 
regulations which govern the adjudication of Veteran's benefits.  
Applying these laws and regulations yields the result explained 
above; we are without authority to craft a special remedy just 
for one particular Veteran; indeed to do so would violate not 
just the law but the VA's very mission to take care of all 
Veterans and in doing so to treat all claimants equally.  
Extraschedular consideration is predicated upon a grant of 
service connection; as service connection is denied in this case, 
rating the level of impairment is inappropriate.

      Residuals of bilateral foot injuries

The Veteran contends that he sustained multiple injuries to his 
feet during service because he walked with an altered gait.  He 
asserts that he wore the heels of his boots and shoes unevenly 
because of foot problems in service and had to replace his boot 
heels once a month throughout service on account of this abnormal 
wear.  He contends that these injuries in service have caused 
permanent foot problems and requests service connection.

The Veteran's service treatment records are negative for any foot 
problems.  The Veteran has pointed to a record showing that he 
was given light duty at one point during service as evidence of 
foot problems; however, careful review of this record shows that 
no reason for the light duty assignment is provided.  Even 
accepting the Veteran's recollection that the light duty was 
given on account of foot complaints, absent further information, 
we cannot assume that the foot complaints represented a permanent 
problem or a chronic disability.  Rather, the fact that the 
Veteran was not given a permanent profile during service would 
tend to indicate that whatever his complaint was, it was not 
considered to have been chronic.  Although the Board does not 
dispute the Veteran's assertion that he required new boot heels 
each month, this is not corroborated in the contemporaneous 
evidence of record.

Review of the recent medical evidence of record shows that the 
Veteran currently has diagnoses of plantar fasciitis and pes 
cavus.  He receives treatment for both foot conditions.  A March 
2008 physical medicine consultation report reflects bilateral 
high arched feet with "related chronic plantar fasciitis," 
indicating that his plantar fasciitis may be etiologically 
related to his pes cavus.  Neither problem has been linked by a 
physician to altered gait, abnormal or poor-fitting footwear or 
to service in any way. 

A copy of a U.S. Department of Labor form was submitted to the VA 
in November 2007.  The form is signed by the Veteran and by a VA 
podiatrist.  One portion of the form includes the following 
statement:  "Service related foot injury.  Intermittent leave 
required for treatment.  Abscense (sic) from agency when flare 
ups occur.  At discretion when flare ups occur employee entitled 
to miss work to seek treatment and if pain occurs.  Frequency 
could vary weekly, monthly, whenever pain occurs."  Although it 
is unclear whether the Veteran or the podiatrist authored this 
portion of the response, this portion appears to be in a 
different handwriting than the rest of the form.  Nowhere on the 
form does a diagnosis of the current disability involving the 
Veteran's foot or feet appear, and the symptomatology and 
impairment involved in the "flare ups" is not described or 
specified.  Furthermore, the basis for the conclusion that the 
"foot injury" is "service related" is not specified or 
explained.  Additionally, we note that none of the VA podiatry 
records contained in the claims file reflect such findings or 
conclusions.  In sum, the Board can only conclude that this form 
is of limited probative value as far as establishing service 
connection for a bilateral foot disability.

In sum, no foot injuries are reflected in the Veteran's service 
treatment records, no complaints of foot problems proximate to 
service are included in the evidence of record, and no other 
nexus between the currently-shown plantar fasciitis and pes cavus 
is shown in the evidence of record.  The Veteran does not have 
arthritis affecting his feet, and no arthritis is shown within a 
year of discharge from service.  Thus, arthritis may not be 
presumed under law to have had its inception during service.

The Veteran's assertion that his current problems are related to 
events during service cannot be accorded probative weight in this 
context.  Generally, lay persons ostensibly untrained in medicine 
can provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  As a lay person, the 
Veteran is not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the Veteran's claim 
for service connection for residuals of foot injuries and the 
claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of bilateral foot injuries is 
denied.


REMAND

Historically, the Veteran sustained a laceration of his right 
thumb in the area between the right thumb and the right index 
finger during service.  The cut was sutured at the time and 
healed without incident.  Numbness in the area was noted, 
however.  The Veteran filed a claim for VA compensation upon his 
discharge from service.  Service connection for neurological 
damage and the related scar was granted in a January 2001 
decision.  A hyphenated Diagnostic Code 7805-8515 was assigned to 
represent the impairment related to the scar and the nerve 
damage, as rated together.  See 38 C.F.R. § 4.27.  A 10 percent 
disability rating was assigned at that time, but increased to 
30 percent effective in October 2005, based upon a showing of 
increased neuropathy.  Although service treatment records reflect 
that the Veteran is ambidextrous, his right hand has been treated 
as his dominant hand for purposes of rating this disability.  The 
Veteran filed the current claim for an increased rating greater 
than 30 percent in March 2007.

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, staged ratings are a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability while 
the claim works its way through the adjudication process.  
O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another 
relevant precedent, the Court noted that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  In reaching this conclusion, the Court observed that 
when a claim for an increased rating is granted, the effective 
date assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred within 
that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Review of the medical evidence reflecting the condition of the 
Veteran's right thumb during the appeal period reveals several 
areas requiring additional evidentiary development.  Initially, 
we note private medical records indicating that the Veteran was 
planning to undergo carpal tunnel release surgery in the spring 
of 2010.  VA treatment notes dated in May 2010 and July 2010 
indicate that he did have the surgery, but was disappointed with 
the results.  However, the reports reflecting the actual surgery 
and follow-up care are not of record.  As the Veteran's service 
connection grant includes neuropathy of the median nerve, medical 
evidence of surgery for release of his carpal tunnel is relevant 
to our review of his increased rating claim.  Therefore, upon 
remand, the RO should work with the Veteran to obtain copies of 
records reflecting this private medical treatment.  

Secondly, the evidence currently of record is unclear as to what 
portion of the Veteran's currently-shown neuropathy may be 
attributed to the original in-service injury versus what portion 
may be attributed to post-service repetitive motion injuries 
sustained during the course of his employment with the post 
office.  For instance, following a June 2007 VA examination, the 
examiner rendered a diagnosis of chronic mild neuropathy of the 
right hand/thumb with a scar with an area of lessened sensation 
over the laceration and distal thumb as well as the dorsal web 
space and to the index, and long finger dorsum.  The examiner 
commented that the disability's impact upon the Veteran's 
occupational activities included decreased manual dexterity, 
problems with lifting and carrying, and difficulty reaching.  
However, in an April 2008 statement, the Veteran's VA primary 
care nurse practitioner opined that the Veteran had developed 
mild right upper extremity median nerve damage after laceration 
injury in 1998 but that since working at his current job with the 
Postal Service the condition had worsened so that he now has 
persistent neuropathy of the right hand along multiple nerve 
distributions with diffuse weakness caused by long term 
repetitive motion activities performed at work.  Additionally, as 
noted by a VA neurologist in May 2008, multiple specialists have 
documented in the past difficulties reconciling physical 
examination findings with functional limitations as reported by 
the veteran.  Therefore, upon remand, medical clarification 
should be obtained as to the extent of the Veteran's current, 
post-surgical, impairment, and the etiology of all impairment, to 
include whether any of his impairment would more properly be 
attributed to post-service activities than to residuals of the 
in-service injury.

As the Veteran continues to receive VA medical care in addition 
to private medical care, his VA records should be updated for the 
claims file as well.  VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran filed claims for entitlement to service connection 
for right lateral epicondylitis and PTSD in July 2008.  The RO 
denied the benefits sought in a May 2010 rating decision, 
providing notice of the denial in a letter dated the same month.  
The Veteran filed a notice of disagreement as to the denial in 
July 2010.  The Board finds that this July 2010 statement 
constitutes a notice of disagreement with the May 2010 decision, 
because it was filed within the requisite time period and it 
indicates dissatisfaction and a desire to contest the denial.  
See 38 C.F.R. §§ 20.201, 20.302.  It does not appear that the RO 
has yet issued a statement of the case, although given the timing 
with the Board's previous remand and the return of the claims 
file to the Board, any delay in this matter is reasonable.  It 
also appears that evidentiary development remains on-going with 
regard to the PTSD claim.  Nevertheless, it is the responsibility 
of the Board to identify this potential deficiency in the record.  

After a notice of disagreement has been filed in any claim, the 
RO is required to issue a statement of the case containing a 
summary of the evidence, the applicable laws and regulations, and 
an explanation as to the decision previously reached, unless the 
Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 
19.26, 19.29.  Technically, when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate process, 
a remand is required for procedural reasons.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these issues, 
for the sole purpose of remanding to order issuance of a 
statement of the case along with information about the process 
for perfecting an appeal as to this claim, if the Veteran so 
desires. 

Accordingly, the case is REMANDED for the following actions:

1.  After securing the necessary release, 
the RO should obtain copies of records 
reflecting evaluation, treatment, and 
carpal tunnel release surgery at Gunderson 
Lutheran Hospital for the time period from 
March 2006 (one year prior to the filing of 
the current claim) until the present.  All 
attempts to obtain these records and any 
difficulties experienced in obtaining these 
records should be fully documented for the 
claims file.

2.  All records related to VA medical care 
provided for the Veteran's right hand and 
wrist, including any/all pharmacological, 
physical therapy, prosthetic care, 
neurologic, primary care, and orthopedic 
records, generated by the Tomah VA medical 
system subsequent to May 2010 should be 
obtained for inclusion in the claims file.

3.  After the records requested above have 
been obtained, the veteran should be 
afforded a VA neurological examination to 
identify all current functional impairment 
resulting from the in-service laceration 
injury.  The claims folder must be made 
available to the examiner for review before 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
performed in conjunction with the 
examination.  The examiner is requested to 
review the medical evidence of record in 
addition to performing a clinical 
examination of the Veteran's right hand and 
wrist.  All relevant findings should be 
fully described and the Veteran's right 
hand functioning should be fully described.  
The scar(s) should be fully described, as 
well.  The examiner is then requested to 
render an opinion as to what portion of the 
Veteran's currently-shown neuropathy may be 
attributed to the original in-service 
injury versus what portion may be 
attributed to post-service repetitive 
motion injuries sustained during the course 
of his employment with the post office.  If 
the employment-related impairment 
represents an aggravation of the original 
injury which would not have occurred but 
for the presence of the original injury, 
this should be stated.  The complete 
rationale for all conclusions reached 
should be fully explained.

4.  After the development requested above 
has been completed, to the extent possible, 
the RO should again review the record, 
performing a longitudinal review as to the 
appropriate disability rating(s) to be 
assigned to the Veteran's right hand 
neuropathy throughout the appeal period 
from March 2006 until the present.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

5.  The RO should furnish the Veteran with 
a Statement of the Case pertaining to the 
issues of entitlement to service connection 
for right lateral epicondylitis and PTSD.  
These claims will not be returned to the 
Board unless the Veteran perfects an appeal 
by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


